Moore, Associate Justice.
The appellee was indicted under the act of February 12, 1858, (Crim. Code, art. 775a,) making it a misdemeanor for any one to unlawfully remove, sell, or in any other manner dispose of any animal which has been taken up by him as an estray. The gist of the offense in such cases is the unlawful disposition made of the animal. The venue should therefore be laid in the county where this unlawful act is done, and not in that where the animal is estrayed.
*104It is averred with sufficient certainty that the heifer was taken up by appellee as an estray. And to charge one with unlawfully killing an animal which he had taken up as an estray manifestly alleges an unlawful disposition of it and the manner in which it is done.
For the error of the court in quashing the indictment the judgment is reversed and the case remanded.
Reveesbd and eemanded.